Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Northey (US Patent Application Publication no. 2012/0269904) in view of Almas (US Patent Application Publication no. 2016/0271171).
With regard to claim 1, Northey discloses a method for making an aqueous hypochlorous acid (HCIO) solution (abstract; paragraph 5), the method comprising electrolyzing a solution of sodium chloride to produce a solution of sodium hypochlorite in an electrolysis cell (paragraphs 14-17; 42-46: the antimicrobial solutions of sodium hypochlorite are produced by electrolysis); and producing the aqueous hypochlorous acid solution by adjusting a pH of the solution of sodium hypochlorite to a value within a range of 1 to 7 (paragraphs 11-19).
Northey fails to teach that adjust the pH is done by adding a selected weak acid to the solution of sodium hypochlorite to produce a buffer comprising the selected weak acid and a salt of the selected weak acid.
Almas teaches a method for the production of hypochlorous acid (HOCI) from hypochlorite (abstract; paragraph 23). Almas further discloses that hypochlorous acid is an unstable compound and thus, provides a highly-effective but stable HOCI and acetic acid composition with a pH between 3.7 and 5.8 by adding the acetic acid and a salt of the acid (paragraphs 6-8; 12). One having ordinary skill in the art at the time of filing would have found it obvious to adjust the pH of the solution of Northey by adding a weak acid, as taught by Almas, in order to obtain the desired properties of the product being produced, i.e. a highly-effective but stable HOCI and acetic acid composition with the desired pH levels.
 	With regard to claim 2, Almas discloses producing the aqueous hypochlorous acid solution at a desired concentration (paragraphs 31; 68). It has been held by the courts that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." /n reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.II.A. One having ordinary skill in the art would have found it obvious to determine the optimum hypochlorous acid concentration by routine experimentation.
With regard to claims 3, 4, the method of Northey further comprises adding a mixture of basic salts to the solution of sodium chloride (paragraph 46).
With regard to claim 5, the selected weak acid of Almas is acetic acid and the buffer is a combination of acetic acid (HAc) and sodium acetate (NaAc; paragraph 41). 
With regard to claim 6, even though Almas fails to explicitly teach the molar ratio of acetic acid to sodium acetate in a range from 1:100 to 100:1, Almas discloses that the combination of sodium hydroxide and acetic acid to make acetic acid and sodium acetate buffer provides better stability for the production of hypochlorous acid (paragraph 41). It has been held by the courts that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." /n reAller, 220 F.2d 454, 456, 105 USPQ
233, 235 (CCPA 1955). MPEP 2144.05.II.A. One having ordinary skill in the art would have found it obvious to determine the optimum molar ratio of the buffer by routine experimentation.
With regard to claim 7, Northey discloses diluting the solution of sodium hypochlorite (paragraphs 58-60).
With regard to claims 8, 9, even though Northey in view of Almas fails to explicitly teach wherein the solution concentration of sodium hypochlorite after electrolyzing, it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." /n reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.II.A. One having ordinary skill in the art would have found it obvious to determine the optimum concentration of sodium hypochlorite by routine experimentation. 
With regard to claim 10, Almas further teaches wherein producing the aqueous hypochlorous acid solution comprises producing the aqueous hypochlorous acid solution by adjusting a pH of the solution of sodium hypochlorite to a value within a range of 3.7 to about 5.8 (paragraphs 8, 12, 22, 28). 
With regard to claim 11, electrolyzing the solution of sodium chloride of Northey comprises electrolyzing the solution of sodium chloride in an electrolysis cell comprising at least one positive electrode and at least one negative electrode (paragraphs 43-46).
With regard to claims 14, 15, Northey discloses generating a solution of sodium hypochlorite in the electrolysis cell while the hypochlorous acid product in the product tank is being consumed (Northey discloses that both chemical and electrochemical processes can be continuous; paragraph 6).
	With regard to claim 16, the method of Northey further comprises prior to the electrolyzing, directing a portion of the aqueous sodium chloride solution from a NaCl tank to the electrolysis cell (paragraph 46); and after the electrolyzing, directing the solution of sodium hypochlorite into the product tank (paragraph 51; followed its preparation, the antimicrobial solution is transferred to a sealed container for distribution and sale to end users).
With regard to claim 17, the containers/tanks of Almas are all disposed in a housing to control UV exposure (paragraph 67). One having ordinary skill in the art at the time of filing would have found it obvious to dispose the containers/tanks of Northey and Almas in a housing in order to control UV exposure and facilitate transportation with a reasonable expectation of success in doing so.
	
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Northey in view of Almas as applied to claim 11 above, and further in view of Hung et al (US Patent Application Publication no. 2013/0048491).
With regard to claim 12, Northey in view of Almas disclose all of the features discussed above but fails to teach wherein the electrolysis cell does not include a membrane or separator between the at least one positive electrode and the at least one negative electrode.
Hung discloses a system for the production of electrolyzed water (sodium chloride may be added to the intake water to obtain hypochlorite in the electrolyzed oxidizing water; paragraph 18) with disinfection capabilities comprising a continuous electrolytic cell with a positive electrode (7) and a negative electrode (5) without a membrane between the electrodes (7, 5) in such a way that a water passageway is defined in each generator unit to provide a continuous arrangement that works smoothly for efficiently electrolyzing water into oxidizing/reduction water (figures 5-6; paragraphs 31-32). It would have been obvious to one having ordinary skill in the art at the time of filing to use an electrolytic cell with electrodes placed in parallel with no membrane in between because as taught by Hung, this continuous arrangement works smoothly for efficiently electrolyzing water into electrolyzed oxidizing/reduction water (paragraphs 2, 31-32) and one would have a reasonable expectation of success in doing so.

Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Northey in view of Almas as applied to claim 1 above, and further in view of Chai (CN 106702387).
With regard to claim 18, Northey discloses monitoring a level of the aqueous hypochlorous acid solution in a product tank by any suitable methods know in the art (paragraphs 18-20). Even though Northey fails to explicitly teach a level gauge, it is well known in the art to monitor electrolytic systems using a level gauge which in turn in connected to a controller in order to control operation of the system (see first paragraph of the description of Chai). It would have been obvious to one having ordinary skill in the art at the time of filing to use a level gauge in the method of the modified Northey, as taught by Chai, in order to control the operation of the electrolytic device.
With regard to claim 19, Northey teaches repeating the electrolyzing and producing in response to the level measurement (paragraphs 18-20. Northey further discloses that both chemical and electrochemical processes can be continuous; paragraph 6. The process of Almas can also be automated with a computer/logic controller system that controls the input (water, NaCl), product outlet according to the feedback received from the sensors in the system, i.e. pH and concentration of the product being produced (paragraph 68).
With regard to claim 20, Northey further teaches monitoring the pH of the aqueous hypochlorous acid solution in the product tank by any suitable methods known in the art (paragraphs 18-20). Even though Northey fails to explicitly teach a pH gauge, it is well known in the art to monitor electrolytic systems using a pH gauge which in turn in connected to a controller in order to control operation of the system (see first paragraph of the description of Chai). It would have been obvious to one having ordinary skill in the art at the time of filing to use a pH gauge in the method of the modified Northey, as taught by Chai, in order to control the operation of the electrolytic device, with a reasonable expectation of success in doing so.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record fails to teach transferring the solution of sodium hypochlorite from the electrolysis cell after the electrolyzing and, after the transferring, receiving the selected weak acid in the electrolysis cell.

Response to Arguments
Applicant's arguments filed on April 26 have been fully considered but they are not persuasive. Regarding claims 1 and 14-16, the applicant argues that Northey does not teach or suggest producing a solution of sodium hypochlorite in an electrolysis cell. In response, the Examiner respectfully disagrees. Northey discloses that the low pH antimicrobial solutions can be produced by an electrolytic reaction (paragraph 42). The low pH antimicrobial solutions comprising sodium hypochlorite (paragraphs 11-15).
Regarding claim 12, the applicant argues that Hung is directed to electrolysis of water. The rejection is based on speculation as there is no indication that the arrangement of Hung would be suitable to produce a solution of sodium hypochlorite. In response, the Examiner respectfully disagrees. Hung discloses an electrolytic system where sodium chloride may be added to the intake water to obtain hypochlorite in the electrolyzed oxidizing water (paragraph 18). The previous rejection in view of Hung is still deemed proper and is maintained.
Applicant’s arguments with respect to claims 3, 8, 9 and 17 have been considered but are moot. New grounds of rejection have been presented.
Applicant’s argument with respect to claim 13 has been considered and is persuasive. The previous rejection of claim 13 has been withdrawn.
Applicant’s arguments with respect to claim(s) 18-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
In view of the new grounds of rejection presented above, this Office Action is made Non-Final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794